Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO.  5 TO THE BRIDGE LOAN AGREEMENT

 

Dated as of April 9, 2009

 

AMENDMENT NO. 5 TO THE BRIDGE LOAN AGREEMENT (this “Amendment”) among Capmark
Financial Group Inc., a Nevada corporation (the “Company”), the financial
institutions and other institutional lenders party hereto, and Citicorp North
America, Inc., as administrative agent (the “Agent”) for the Lenders.

 

RECITALS:

 

(1)           THE COMPANY, THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL
LENDERS PARTY THERETO (THE “LENDERS”), THE AGENT AND THE OTHER AGENTS PARTY
THERETO HAVE ENTERED INTO THAT CERTAIN BRIDGE LOAN AGREEMENT DATED AS OF
MARCH 23, 2006, AS AMENDED BY AMENDMENT NO. 1 TO THE BRIDGE LOAN AGREEMENT DATED
AS OF DECEMBER 7, 2006, AMENDMENT NO. 2 TO THE BRIDGE LOAN AGREEMENT DATED AS OF
JUNE 30, 2008,  AMENDMENT NO. 3 TO THE BRIDGE LOAN AGREEMENT DATED AS OF
MARCH 23, 2009 AND AMENDMENT NO. 4 TO THE BRIDGE LOAN AGREEMENT DATED AS OF
MARCH 24, 2009 (AS FURTHER AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, THE
“BRIDGE LOAN AGREEMENT”).  CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS
AMENDMENT HAVE THE SAME MEANINGS AS SPECIFIED IN THE BRIDGE LOAN AGREEMENT.

 

(2)           THE COMPANY HAS REQUESTED THAT THE LENDERS AGREE TO EXTEND THE
MATURITY DATE OF THE LOANS UNDER THE BRIDGE LOAN AGREEMENT (ANY SUCH LENDER
AGREEING TO SO EXTEND, AN “EXTENDING LENDER”) AS HEREINAFTER SET FORTH.

 

(3)           PURSUANT TO SUBSECTION 9.1(A) OF THE BRIDGE LOAN AGREEMENT, THE
MAJORITY LENDERS MAY, OR, WITH THE WRITTEN CONSENT OF THE MAJORITY LENDERS, THE
AGENT MAY, FROM TIME TO TIME, ENTER INTO WITH THE COMPANY, WRITTEN AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS TO THE BRIDGE LOAN AGREEMENT FOR THE PURPOSE OF
ADDING ANY PROVISIONS TO THE BRIDGE LOAN AGREEMENT OR CHANGING IN ANY MANNER THE
RIGHTS OF THE LENDERS OR OF THE COMPANY UNDER THE BRIDGE LOAN AGREEMENT.

 

(4)           PURSUANT TO SUBSECTION 9.1(Y)(I) OF THE BRIDGE LOAN AGREEMENT, NO
AMENDMENT TO THE BRIDGE LOAN AGREEMENT SHALL EXTEND THE SCHEDULED DATE OF ANY
PAYMENT OF ANY LOAN WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY.

 

(5)           THE MAJORITY LENDERS AND THE EXTENDING LENDERS HAVE AGREED,
SUBJECT TO THE TERMS AND CONDITIONS STATED BELOW, TO AMEND THE BRIDGE LOAN
AGREEMENT AS HEREINAFTER SET FORTH.

 


SECTION 1.           AMENDMENTS TO BRIDGE LOAN AGREEMENT

 


THE BRIDGE LOAN AGREEMENT IS, EFFECTIVE AS OF THE DATE HEREOF AND SUBJECT TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 2, HEREBY AMENDED
AS FOLLOWS:

 


(A)           SECTION 1.01 OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
INSERTING IN ALPHABETICAL ORDER A NEW DEFINITION TO READ AS FOLLOWS:


 


“AMENDMENT NO. 5”: AMENDMENT NO. 5 TO THE AGREEMENT, DATED AS OF APRIL 9, 2009,
AMONG THE COMPANY, THE LENDERS PARTY THERETO AND THE AGENT.


 

“Amendment No. 5 Effective Date”: the date of effectiveness of Amendment No. 5
in accordance with the terms thereof.

 

--------------------------------------------------------------------------------


 

“Amendment No. 5 Extending Lender”: an “Extending Lender” (as defined in
Amendment No. 5).

 

“Non-Extending Lenders” means Amendment No.  3 Non-Extending Lenders and
Amendment No.  4 Non-Extending Lenders.

 


(B)           THE DEFINITION OF “MATURITY DATE” SET FORTH IN SECTION 1.01 OF THE
BRIDGE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“Maturity Date” means (x) with respect to any Loans and Commitments held by
Amendment No. 3 Non-Extending Lenders on the Amendment No. 3 Effective Date,
March 23, 2009, (y) with respect to any Loans and Commitments held by Amendment
No. 4 Non-Extending Lenders on the Amendment No. 4 Effective Date, March 24,
2009, and (z) with respect to any Loans and Commitments held by Amendment No. 5
Extending Lenders on the Amendment No. 5 Effective Date, April 20, 2009.

 

(c)           The undersigned agree that the Bridge Loan Agreement is deemed to
be amended to make any modifications to the applicable payment, pro rata and
sharing provisions of the Bridge Loan Agreement needed in connection with
effecting the changes to maturities effected hereby.

 

(d)           The Company agrees that until April 20, 2009 it shall not make, or
cause to be made, any repayment in respect of the Loans.

 

(e)           Until April 20, 2009, the Majority Lenders hereby waive any Event
of Default arising directly from the Company’s failure to repay in full the
principal amount of, and interest on, the Loans of any Non-Extending Lenders on
the applicable Maturity Date for such Loans (such event being the “Non-Payment
Event of Default”).  Further, until April 20, 2009, the Majority Lenders hereby
agree to forbear (and instruct the Agent to forbear) from exercising any right
or remedy under the Bridge Loan Agreement as a result of the occurrence and
continuance of an Event of Default arising from the Non-Payment Event of
Default.

 

(f)            From the date hereof until April 20, 2009, notwithstanding the
provisions of Section 9.6 of the Bridge Loan Agreement, no Lender shall be
permitted to (i) assign or otherwise transfer to one or more Assignees all or a
portion of its rights or obligations under the Bridge Loan Agreement or
(ii) sell participations to one or more Participants in all or a portion of
its rights or obligations under the Bridge Loan Agreement, in each case pursuant
to Section 9.6 of the Bridge Loan Agreement.

 


SECTION 2.           CONDITIONS OF EFFECTIVENESS

 


THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE FIRST ABOVE WRITTEN WHEN,
AND ONLY WHEN, THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:

 


(A)           THE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT
EXECUTED BY THE COMPANY, THE MAJORITY LENDERS, THE EXTENDING LENDERS, AND/OR, AS
TO ANY SUCH MAJORITY LENDER AND EXTENDING LENDER, ADVICE SATISFACTORY TO THE
AGENT THAT SUCH LENDER HAS EXECUTED THIS AMENDMENT;


 


(B)           THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENT, WHICH CERTIFICATE SHALL (I) CERTIFY AS TO THE INCUMBENCY AND SIGNATURE OF
THE OFFICERS OF THE COMPANY EXECUTING THIS AMENDMENT (WITH THE PRESIDENT, A VICE
PRESIDENT, THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY ATTESTING TO THE
INCUMBENCY AND

 

2

--------------------------------------------------------------------------------


 


SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY PROVIDING SUCH CERTIFICATE),
(II) HAVE ATTACHED TO IT A TRUE AND CORRECT COPY OF THE RESOLUTIONS OF THE BOARD
OF DIRECTORS OF THE COMPANY, WHICH RESOLUTIONS SHALL AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AMENDMENT, AND (III) CERTIFY THAT, AS OF THE
DATE OF SUCH CERTIFICATE (WHICH SHALL NOT BE EARLIER THAN THE DATE HEREOF), NONE
OF SUCH RESOLUTIONS SHALL HAVE BEEN AMENDED, SUPPLEMENTED, MODIFIED, REVOKED OR
RESCINDED;


 


(C)           EACH GUARANTOR HAS EXECUTED AND DELIVERED A CONSENT IN THE FORM OF
ANNEX A HERETO;


 


(D)           THE AGENT SHALL HAVE RECEIVED AN AMENDMENT FEE FOR THE ACCOUNT OF
EACH EXTENDING LENDER THAT HAS EXECUTED AND DELIVERED A SIGNATURE PAGE TO THIS
AMENDMENT IN AN AMOUNT EQUAL TO 0.15% OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
EXTENDING LENDER’S LOANS;  AND


 


(E)           ALL OTHER FEES AND EXPENSES OF THE AGENT AND THE LENDERS
(INCLUDING (I) ALL REASONABLE FEES AND EXPENSES OF COUNSEL TO THE AGENT AND
(II) ALL RETAINERS FOR COUNSEL TO THE AGENT AND ADVISOR TO THE AGENT), TO THE
EXTENT INVOICED PRIOR TO THE DATE HEREOF, SHALL HAVE BEEN PAID.


 


SECTION 3.           CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

 


(A)           THE COMPANY HEREBY REPRESENTS AND WARRANTS, ON AND AS OF THE DATE
HEREOF, THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE BRIDGE LOAN
AGREEMENT (TO THE EXTENT RELATING TO THE COMPANY) ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, BEFORE AND AFTER GIVING EFFECT
TO THIS AMENDMENT, AS THOUGH MADE ON AND AS OF THE DATE HEREOF, OTHER THAN ANY
SUCH REPRESENTATIONS OR WARRANTIES THAT, BY THEIR TERMS, REFER TO A SPECIFIC
DATE.


 


SECTION 4.           AFFIRMATION OF THE COMPANY

 


THE COMPANY HEREBY CONSENTS TO THE AMENDMENTS TO THE BRIDGE LOAN AGREEMENT
EFFECTED HEREBY, AND HEREBY CONFIRMS AND AGREES THAT, NOTWITHSTANDING THE
EFFECTIVENESS OF THIS AMENDMENT, THE OBLIGATIONS OF THE COMPANY CONTAINED IN THE
BRIDGE LOAN AGREEMENT, AS AMENDED HEREBY, OR IN ANY OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY ARE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT AND ARE
HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS.

 


SECTION 5.           REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS

 

(a)           On and after the effectiveness of this Amendment, each reference
in the Bridge Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Bridge Loan Agreement and each reference in the
Notes and each of the other Loan Documents to “the Bridge Loan Agreement”,
“thereunder”, “thereof” or words of like import referring to the Bridge Loan
Agreement shall mean and be a reference to the Bridge Loan Agreement as amended
by this Amendment.

 


(B)           THE BRIDGE LOAN AGREEMENT, THE NOTES AND EACH OF THE OTHER LOAN
DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND
CONFIRMED.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER THE BRIDGE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE BRIDGE
LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

3

--------------------------------------------------------------------------------


 


SECTION 6.           COSTS, EXPENSES

 

The Company agrees to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Agent) in accordance with the
terms of subsection 9.5 of the Bridge Loan Agreement.

 


SECTION 7.           EXECUTION IN COUNTERPARTS

 

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or in “pdf” or similar format by electronic
mail shall be effective as delivery of a manually executed counterpart of this
Amendment.

 


SECTION 8.           GOVERNING LAW

 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

[The remainder of this page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

CAPMARK FINANCIAL GROUP INC., as the Company

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

Chief Financial Officer, Executive Vice President

 

CAPMARK Bridge Loan Agreement - Amendment No. 5

Signature Page

 

--------------------------------------------------------------------------------


 

Acknowledged:

 

 

CITICORP NORTH AMERICA, INC., as the Agent

 

By:

/s/ Michael Schadt

 

 

Name:

Michael Schadt

 

Title:

Director

 

CAPMARK Bridge Loan Agreement - Amendment No. 5

Signature Page

 

--------------------------------------------------------------------------------


 

 

Citicorp North America, Inc., as a Majority Lender

 

 

 

By:

/s/ Michael Schadt

 

 

Name:

Michael Schadt

 

 

Title:

Director

 

CAPMARK Bridge Loan Agreement - Amendment No. 5

Signature Page

 

--------------------------------------------------------------------------------


 

 

Credit Suisse, Cayman Islands Branch, as a Majority Lender

 

 

 

By:

/s/ Didier Siffer

 

 

Name:

Didier Siffer

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Michael A. Criscito

 

 

Name:

Michael A. Criscito

 

 

Title:

Managing Director

 

CAPMARK Bridge Loan Agreement - Amendment No. 5

Signature Page

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG, New York, as a Majority Lender

 

 

 

By:

/s/ Emile Van den Bol

 

 

Name:

Emile Van den Bol

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ R. Chris Jones

 

 

Name:

R. Chris Jones

 

 

Title:

Director

 

CAPMARK Bridge Loan Agreement - Amendment No. 5

Signature Page

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Credit Partners, L.P., as a Majority Lender

 

 

 

 

By:

/s/ Caroline Benton

 

 

Name:

Caroline Benton

 

 

Title:

Authorized Signatory

 

CAPMARK Bridge Loan Agreement - Amendment No. 5

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase, N.A., as a Majority Lender

 

 

 

 

By:  

/s/ John J. Coffey

 

 

Name:  

John J. Coffey

 

 

Title:

Managing Director

 

CAPMARK Bridge Loan Agreement - Amendment No. 5

Signature Page

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland plc, as a Majority Lender

 

 

 

 

 

By:  

/s/ Michael T. Fabiano

 

 

Name:

Michael T. Fabiano

 

 

Title:

Senior Vice President

 

CAPMARK Bridge Loan Agreement - Amendment No. 5

Signature Page

 

--------------------------------------------------------------------------------


 

Annex A to

Amendment No. 5 to the Bridge Loan Agreement

 

Form of Guarantor Consent

 

CONSENT

 

Reference is made to the Bridge Loan Agreement, dated as of March 23, 2006, as
amended by Amendment No. 1 to the Bridge Loan Agreement, dated as of December 7,
2006, Amendment No. 2 to the Bridge Loan Agreement, dated as of June 30, 2008,
Amendment No. 3 to the Bridge Loan Agreement, dated as of March 23, 2009,
Amendment No. 4 to the Bridge Loan Agreement, dated as of March 24, 2009 and
Amendment No. 5 to the Bridge Loan Agreement, dated as of April 9, 2009, among
Capmark Financial Group Inc. (the “Company”), the financial institutions and
other institutional lenders party thereto, Citicorp North America, Inc., as
administrative agent for the Lenders and the other agents party thereto (such
Bridge Loan Agreement, as so amended, the “Bridge Loan Agreement”).

 

Each of the undersigned confirms and agrees that notwithstanding the
effectiveness of the foregoing Amendment No. 5 to the Bridge Loan Agreement,
each Loan Document to which such Person is a party is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects,
in each case as amended by Amendment No. 5 to the Bridge Loan Agreement (in each
case, as defined therein).

 

 

 

COMMERCIAL EQUITY INVESTMENTS, INC., as a Guarantor

 

 

 

 

 

By:    

/s/ Anne E. Kelly

 

 

Name:    

Anne E. Kelly

 

 

Title:

Treasurer

 

 

 

 

 

CAPMARK CAPITAL INC., as a Guarantor

 

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

 

 

 

 

NET LEASE ACQUISITION LLC, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

CAPMARK FINANCE INC., as a Guarantor

 

 

 

 

 

By:    

/s/ Gregory J. McManus

 

 

Name:    

Gregory J. McManus

 

 

Title:

Chief Financial Officer, Executive Vice President

 

 

 

 

 

CAPMARK INVESTMENTS LP, as a Guarantor

 

 

 

 

 

By:

/s/ Barry S. Gersten

 

 

Name:

Barry S. Gersten

 

 

Title:

President

 

 

 

 

 

MORTGAGE INVESTMENTS, LLC, as a Guarantor

 

 

 

 

 

By:

/s/ Peter A. Widmann

 

 

Name:

Peter A. Widmann

 

 

Title:

President

 

 

 

 

 

SJM CAP, LLC, as a Guarantor

 

 

 

 

 

By:

/s/ Peter A. Widmann

 

 

Name:

Peter A. Widmann

 

 

Title:

President

 

 

 

 

 

CRYSTAL BALL HOLDING OF BERMUDA LIMITED, as a Guarantor

 

 

 

 

 

By:

/s/ Peter A. Widmann

 

 

Name:

Peter A. Widmann

 

 

Title:

President

 

--------------------------------------------------------------------------------